Citation Nr: 1141786	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  05-00 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, including as due to an undiagnosed illness and/or service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for joint pain, including as due to an undiagnosed illness and/or service-connected PTSD.

3.  Entitlement to service connection for muscle pain, including as due to an undiagnosed illness and/or service-connected PTSD.

4.  Entitlement to service connection for involuntary muscle spasm, including as due to an undiagnosed illness and/or service-connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1988 to July 1991.  His service included participation in Operation DESERT SHIELD and DESERT STORM.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Indianapolis, Indiana, that, in pertinent part, denied entitlement to service connection for the claimed disabilities at issue.  The Board notes that the record reflects that service connection is in effect for post-traumatic stress disorder, rated as 50 percent disabling, and for irritable bowel syndrome, rated as 30 percent disabling.  A combined disability rating of 70 percent has been in effect since April 2003.  

A review of the evidence of record reveals that in March 2009, the Board denied entitlement to service connection for the disabilities at issue.  The Veteran and his representative appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Court granted a Joint Motion for Vacatur and Remand.  The case was returned to the Board for further action.  In August 2010, the Board remanded the case for further development.  The requested actions have been accomplished and the case has been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Review of the record reveals that additional development must be undertaken prior to entry of an appellate decision in this case.  The appellant's representative has argued that the VA's duty to assist has not been completed.  It is noted that in the October 2010, VA examination, that reference was made to private rheumatology treatment.  The examiner noted that he did not have access to those records.  The representative argues that these records should be obtained and appellant should be re-examined.

Evidence obtained since the prior remand includes a September 2009 record from a rheumatologist.  Appellant was to be referred to physical therapy and was to return for follow-up.  It is not clear whether that was done, but it appears there was some additional treatment given the history recorded at the time of the October 2010 VA examination.  In that rheumatologist's statement, reference is made to findings of a neurologist in Chesterton and was found to have a neuropathy.  Those records do not appear to be on file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain information concerning the approximate dates and locations of treatment by any rheumatologist or neurologist from whom he has received treatment.  Release of information forms should be solicited from the appellant and attempts should be made to obtain all clinical records from those physicians.  Appellant is notified that he is also free to obtain those records and submit them to the VA.  To the extent records are sought but are unavailable, appellant and his representative should be informed and the claims folder should contain documentation of the attempts made to obtain the records.

2.  Thereafter, if records are obtained, they should be forwarded, along with the claims folder to the examiners who conducted the joints and chronic fatigue examinations in 2010.  After reviewing the records the examiners should indicate whether anything in the records would alter the opinions that they had set forth on the 2010 reports.  If so, the changes should be detailed, if not, the reasons should be set forth.  If it is determined that additional examination(s) are indicated in view of the records obtained, such examination(s) should be scheduled.

3.  Thereafter, the claims should be readjudicated.  To the extent the benefits sought on appeal are not granted the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


